Citation Nr: 1501981	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  08-39 221	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 




INTRODUCTION

The Veteran served on active service from March 1954 to March 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a lumbar spine disability was last denied in a February 1998 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final February 1998 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision that denied service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final February 1998 rating decision is new and material; the criteria to reopen the claim for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

In June 1985, the Veteran filed a claim to establish service connection for, inter alia, a back disability.  The Veteran's claim was denied in a June 1986 Board decision, which found that a chronic back disorder was not incurred in or aggravated by service.  The June 1986 Board decision is final.  38 U.S.C.A. § 4004(b) (West 1982), 38 C.F.R. § 19.104 (1985); currently, 38 U.S.C.A. § 7104(b) (West 2014), 38 C.F.R. § 20.1100 (2014); see also Veterans' Judicial Review Act, Pub.L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988) (providing for Court review of final Board decisions stemming from adverse VA agency of original jurisdiction decision where notice of disagreement is received on or after November 18, 1988).

In September 1996, the Veteran filed a petition to reopen his claim.  A November 1996 rating decision denied the petition to reopen finding that new and material evidence had not been received.  Additional evidence was received within one year of the November 1996 rating decision, and the petition was again denied in September 1997.  Additional evidence was received within one year of the September 1997 rating decision, and the petition to reopen was denied in a February 1998 rating decision.  Although notification of the rating decision and his appellate rights was provided to the Veteran, he did not perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the February 1998 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In August 2006, the Veteran filed a petition to reopen his claim.  A May 2007 rating decision reopened the claim, but denied it on the merits.  The Veteran timely appealed.  

Although the May 2007 rating decision on appeal granted the Veteran's petition to reopen, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Evidence received since the last final February 1998 rating decision includes VA treatment records, private treatment records, a November 2007 medical opinion from Dr. Sims, D.C., lay statements from the Veteran, and a January 2013 VA examination report.  All the evidence is new, in that it was not previously of record at the time of the February 1998 rating decision.  Additionally, the medical opinion from Dr. Sims and the January 2013 VA examination report are material as they address the relationship between the Veteran's in-service complaints and current disability.  As this evidence goes to the previously unestablished element for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claim of entitlement to service connection for a lumbar spine disability is reopened.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened, and to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim, the Board finds that further development is needed prior to adjudicating the claim on its merits.

Initially, the Board notes that there may be outstanding evidence that is pertinent to the Veteran's appeal.  A November 2005 VA social work note indicated that the Veteran was instructed to speak with his Social Security Administration (SSA) representative regarding Medicare prescription plans.  Moreover, a September 2012 SSA inquiry noted that the Veteran received SSA benefits, but did indicate the basis of those benefits.  The Board notes that SSA records have not been requested or otherwise associated with the claims file.  Accordingly, on remand SSA records should be associated with the claims file.  

The Board notes that the Veteran and his appointed representative have both asserted the January 2013 VA examination report is inadequate for adjudicating the claim.  After reviewing the examination report and evidence of record, the Board agrees.  

The Board notes that the examiner did not consider the lay assertions concerning post-service symptoms and treatment.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Specifically, the examiner did not acknowledge or address the Veteran's long-standing assertion that he was treated for back pain by a Dr. Diamond shortly after his discharge from service.  Additionally, the examiner inaccurately stated that the Veteran was a cook during his active service, and on that basis concluded that his in-service duties did not cause an increased risk of degenerative disc disease.  The examiner's conclusion that the Veteran was a cook is contrary to the Veteran's assertions and is not supported by the evidence of record.  The Veteran's DD Form 214 does not document the Veteran occupational specialty.  With regard to his in-service duties, in an April 2013 statement, the Veteran stated that he was trained as an infantryman and thereafter worked as a supply handler, which required heavy lifting.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that if the examiner relies on an inaccurate fact, then the opinion has little or no probative value).

As the January 2013 VA opinion is inadequate, the claim must be remanded.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Obtain all treatment records for the Veteran from February 2011 to the present and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.

2.  The AOJ should obtain from the SSA the records pertinent to any claim by the Veteran for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Thereafter, obtain an addendum opinion from the January 2013 VA examiner, or if unavailable another appropriate examiner.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with rendering the addendum opinion.  The addendum opinion must indicate that the claims file was reviewed.

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current lumbar spine disability is etiologically related to service, to include the multiple documented complaints related to the spine during service and his reports of heavy lifting.  

In so opining, the examiner should reconcile his or her opinion with the November 2007 letter from Dr. Sims.

In rendering the requested opinion, the should acknowledge and discuss the Veteran's competent and credible lay evidence of having performed heavy lifting during service and seeking treatment from Dr. Diamond.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

4.  Thereafter, readjudicate claim.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


